Citation Nr: 1725512	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-27 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hemorrhoids.

2. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a gastrointestinal disorder, to include peptic ulcer disease.

3. Entitlement to service connection for hemorrhoids.

4. Entitlement to service connection for a gastrointestinal disorder, to include peptic ulcer disease.

5. Entitlement to a compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1982 to July 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.

The issues of entitlement to service connection for a gastrointestinal disorder, to include peptic ulcer disease and entitlement to a compensable rating for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In December 2007, the RO denied entitlement to service connection for hemorrhoids and peptic ulcer disease.  Although the Veteran filed a Notice of Disagreement (NOD) in July 2008, he did not perfect his appeal following the issuance of a December 2009 Statement of the Case (SOC).  .  

2. The evidence received since the December 2009 SOC is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for hemorrhoids and peptic ulcer disease.

3. The Veteran's hemorrhoids manifested in service and are attributable to service.


CONCLUSIONS OF LAW

1. The December 2007 decision denying service connection for hemorrhoids and peptic ulcer disease is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2. New and material evidence has been received and the claim of entitlement to service connection for hemorrhoids is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).	

3. New and material evidence has been received and the claim of entitlement to service connection for peptic ulcer disease is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).	

4. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for hemorrhoids have been met.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that was denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of the witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include triggering VA's duty to assist.  Id. at 118.  

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for hemorrhoids and peptic ulcer disease.  The RO previously considered and denied the Veteran's claim of service connection for hemorrhoids and peptic ulcer disease in December 2007.  The Veteran was notified of the decision and of his appellate rights in a December 2007 letter.  He filed an NOD Notice of Disagreement in July 2008, but did not perfect his appeal following the issuance of a December 2009 SOC.  

Hemorrhoids

At the time of the prior decision, the evidence of record included the Veteran's service treatment records and an October 2008 VA examination.  Service treatment records show treatment for and diagnosis of hemorrhoids as well as evidence of treatment for an anorectal fissure.  However, the October 2008 VA examination reported no symptoms of anal itching, diarrhea, pain, tenesmus, swelling, perineal discharge, or fecal incontinence.  The Veteran was not currently under any treatment, nor did he have any history of hospitalization for any condition of the rectum or anus.  Physical examination found no colostomy or evidence of fecal leakage.  The size of the Veteran's lumen was normal.  There was no stricture, signs of anemia, fissures seen outside the rectum, or rectal prolapse.  No hemorrhoids were seen.  There was no evidence of thrombosis and bleeding on rectal examination.  Sphincter tone was good.  The RO denied entitlement to service connection for hemorrhoids, finding no evidence of a current disability.    

The Veteran sought to reopen his claim of service connection for hemorrhoids in February 2010.  The evidence received since the December 2007 rating decision includes evidence that is both new and material to the claim.  Specifically, the record reflects that the Veteran was diagnosed with grade 2 internal hemorrhoids.  See January 2010 Colonoscopy Report.  

The Board finds this evidence relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Thus, the Board finds that the evidence is both new and material, and the claim of entitlement for service connection for hemorrhoids is reopened.  



Peptic Ulcer

At the time of the prior decision, the evidence of record included the Veteran's service treatment records.   Service treatment records show treatment for and diagnosis of peptic ulcer disease but there was no indication of peptic ulcer disease upon the Veteran's separation from service.  The RO denied entitlement to service connection for peptic ulcer disease, finding no evidence of a current disability.  

The Veteran sought to reopen his claim of service connection for peptic ulcer disease in September 2013.  The evidence received since the December 2007 rating decision includes evidence that is both new and material to the claim.  Specifically, the Veteran was diagnosed with gastritis.  See May 2017 Endoscopy.  Additionally, the record reflects that the Veteran takes Pepto-Bismol for any symptoms related to his peptic ulcer disease.  See March 2017 Transcript of Hearing.  The Veteran also submitted additional service treatment records regarding his in-service treatment for peptic ulcer disease. 

The Board finds this evidence relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Thus, the Board finds that the evidence is both new and material, and the claim of entitlement for service connection for peptic ulcer disease is reopened.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.303(a).  

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the evidence of record supports a grant of service connection for hemorrhoids.  

As an initial matter, the Board finds that there is evidence of a current disability.  See January 2010 and July 2015 Colonoscopy Reports; November 2016 Follow Up.
However, the Veteran contends that his hemorrhoid condition was not "intimately looked at" during service.  See March 2011 Veteran's lay statement.  

The Veteran's March 1982 enlistment examination was silent for any in-service complaints, symptoms related to, treatment for, or diagnosis of hemorrhoids.  The Board notes, however, that the Veteran was treated for an anorectal fissure in January 1997.  Prior to this procedure, he complained of blood residue on tissue after he had a bowel movement in December 1985.  The Veteran's March 2002 separation examination reported surgical scars of the rectum/anus area.      

At his October 2008 VA examination, the Veteran did not have any symptoms of anal itching, diarrhea, pain, tenesmus, swelling, perineal discharge, or fecal incontinence.  The Veteran reported that he had daily bleeding in his stool, estimated at less than half-a-teaspoon, but he did not see any clots.  He was not currently undergoing treatment for, nor did he have a history of hospitalization or trauma of the rectum or anus.  He reportedly had no history of rectal bleeding, anal infection, proctitis, fistula, neoplasm, rectal polyps, or spinal cord injury affecting the rectum and anus.  Upon physical examination, the examiner found no colostomy or evidence of fecal leakage, thrombosis, and bleeding on rectal examination.  There was no stricture, signs of anemia, fissures seen outside the rectum, or rectal prolapse.  The size of the Veteran's lumen was normal.  The Veteran's sphincter tone was good. The examiner did not find hemorrhoids but his final diagnosis was hemorrhoids. 

In January 2010, the Veteran's private physician, Dr. F.S., performed a colonoscopy based on indications of rectal bleeding.  Dr. F.S. found that the Veteran had recurrent rectal bleeding without any response to hemorrhoid suppositories.  Dr. F.S. diagnosed medium grade 2 internal hemorrhoids.  

The Veteran was afforded another VA examination for his hemorrhoids in June 2010.  There was no change in the Veteran's medical history as reported at the October 2008 VA examination.  However, the Veteran reported that he had experienced bright red blood with every bowel movement for years.  He used a rectal cream but it did not help.  He had four banding procedures and his physician recommended that he have another one.  The Veteran's rectum showed no evidence of any fissures or external hemorrhoids.  The digital examination was negative with slight tenderness but no blood present.  The examiner cited the private diagnosis of medium grade 2 internal hemorrhoids in January 2010 and noted that no fissures were present.  The examiner opined that the Veteran's anal/rectal fissure in January 1997 could have been a precursor for internal hemorrhoids, but he could only speculate at the time that the Veteran's anal/rectal fissure caused his internal hemorrhoids.   The examiner could not completely clear the issue without mere speculation.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).   The Board acknowledges that the June 2010 VA examiner was unable to resolve the issue of hemorrhoids without resorting to mere speculation.  However, a VA examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The June 2010 VA examiner also opined that the Veteran's anal/rectal fissure in January 1997 could have been a precursor for the Veteran's internal hemorrhoids.  Additionally, the Board notes that the Veteran's statements and testimony regarding the onset of his symptoms related to his hemorrhoids, and to the continuity of such symptomatology are competent and credible evidence, which tend to support a nexus with service.  See 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cr. 2007).  Hence, the Board concludes that the evidence of record is at least in equipoise as to whether the Veteran's hemorrhoids were incurred in-service.    Accordingly, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for hemorrhoids is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hemorrhoids is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for peptic ulcer disease is reopened.

Service connection for hemorrhoids is granted.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  

The Board notes the Veteran complained of stomach and intermittent abdominal pain during service.  He was provisionally diagnosed with peptic ulcer disease in-service in 1985.  The Veteran's service treatment records also indicate epigastric pain, duodenitis, and viral gastroenteritis.  

A January 2014 VA examiner opined that medical evidence that the residuals of peptic ulcer disease was less likely than not (less than 50% probability) incurred in or caused by the in-service peptic ulcer disease diagnosis.   The examiner stated that the Veteran had upper G.I. series in June 1985, which showed scarring, but no active disease.  The examiner added that, in 1987, the Veteran had evidence of symptoms of peptic ulcer disease; however, there was no other evidence of recurrence of peptic ulcer disease symptoms.  At the examination, the Veteran reported that he had not taken any anti-ulcer medication since the mid-90s.  Additionally, the Veteran further denied any epigastric pain, post-prandial abdominal pain, nausea, vomiting, melena, or hematemesis.

In May 2017, the Veteran underwent an endoscopy of his digestive tract for indications of epigastric abdominal pain and dyspepsia.  The Veteran's physician found a ring in the Veteran's gastroesophageal junction and patchy erythema in the antrum and stomach body.  The findings were compatible with gastritis.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his gastrointestinal disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

Additionally, with regard to his claim for entitlement to a compensable rating for pseudofolliculitis barbae, the Veteran was last afforded a VA examination in January 2014.  However, the Board notes that an update on the severity of the Veteran's pseudofolliculitis barbae is necessary with respect to the Veteran's increased rating claim.  See May 2017 Appellant's Brief.  Therefore, the Board finds a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997);  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his gastrointestinal disorder, to include peptic ulcer disease and pseudofolliculitis barbae.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his gastrointestinal disorder, to include peptic ulcer disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that his gastrointestinal disorder, to include peptic ulcer disease is causally or etiologically related to the Veteran's military service, to include any symptomatology or injury therein.  In that regard, service treatment records indicate that the Veteran complained of stomach and intermittent abdominal pain, had a provisional diagnosis for peptic ulcer disease in 1985, and had indications of  epigastric pain, duodenitis, and viral gastroenteritis. 

In providing this opinion, the examiner should discuss medically known or theoretical causes of his gastrointestinal disorder, to include peptic ulcer disease and describe how such a disability generally presents or develops in most cases, in determining the likelihood that gastrointestinal disorder, to include peptic ulcer disease is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected pseudofolliculitis barbae.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function testing.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

	
The examiner should specifically delineate all signs and symptoms associated with the appellant's service-connected pseudofolliculitis barbae.  

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


